Memorandum Opinion.
Defendant was convicted of larceny by trick, a violation of MCLA 750.356; MSA 28.588. On appeal defendant complains that the form of the jury verdict was improper. The jury was properly polled and defendant did not object to the form of the verdict and presents no evidence that the form of the verdict was injurious to his rights. Defendant next argues that the trial court erred in admitting evidence of a former offense under MCLA 768.27; MSA 28.1050, because the former offense was too remote in time to be relevant to the present offense. The offenses are sufficiently contemporaneous in time and analogous in circumstance to justify the trial court in admitting the evidence. People v Fleisb, 306 Mich 8 (1943). A review of the record reveals that the jury’s verdict is more than amply supported by the evidence. Defendant’s assignments of error are insubstantial.
Affirmed.